 CARAMBOLA BEACH RESO
RT 119 J.S. Carambola, LLP, d/b/a
 Carambola Beach Resort
 and
 Our Virgin Islands Labor Union (OVILU)
. Case 24
ŒCAŒ10951 November 10
, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 This i
s a refusal
-to-bargain case in w
hich the R
e-spondent 
is contesting the Union
™s certification as ba
r-gaining representative in the underlying representation 
procee
ding.  Pursuant to a charge filed on July 1, 2008, 
the Ge
neral Counsel issued the complaint on July 15, 
2008, alleging that the Respondent has viola
ted Se
ction 
8(a)(5
) and (1) of the Act by refusing the Union
™s request 
to bargain following the U
nion
™s certification in Case 
24ŒRCŒ8577. (Official notice is taken of the 
ﬁrecord
ﬂ in 
the re
presentation proceeding as defined in the Board
™s Rules and Regulat
ions, Sec
s. 102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The Respondent 
filed an answer, admitting in part and denying in part the 
allegations in the complaint and asserting affirmative 
defenses.
1 On August 12, 2008, the General Counsel fil
ed a M
o-tion Submitting Motion for Summary Judgment and A
t-tachments, and Motion for Summary Judgment.  On A
u-gust 14, 2008, the Board issued an order transferring the 

proceeding to the Board and a Notice to Show Cause 
why the motion should not be granted.  T
he Respondent 
filed no response. 
 On September 17, 2008, the two sitting members of 
the Board issued a Decision and Order in this procee
d-ing, which is reported at 353 NLRB No. 8.
2  Thereafter, 
the Respondent filed a petition for r
eview in the United 
States
 Court of Appeals for the Third Ci
rcuit, and the 
General Counsel filed a cross
-application for enforc
e-ment.  
 On June 17, 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB,
 130 S.
Ct. 2635, holding that under Secti
on 3(b) of the 
Act, in order to exercise the delegated authority of the 
1 The Respondent
™s answer denies sufficient knowledge concerning 
the filing and service of the cha
rge.  Copies of the charge and affidavit 
of service thereof are attached as exhibits to the General Counsel
™s motion, showing the dates as alleged, and the Respondent does not 
challenge the authenticity of these documents.
 2 Effective midnight December 28,
 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Members Kirsano
w and Walsh on December 31, 2007.  
Thereafter, 
pursuant
 to this delegation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
 Board, a delegee group of at least three members must be 
maintained.  Thereafter, the court of appeals remanded 

this case for further proceedings consistent with the S
u-preme Court
™s de
cision.  
 On August 6, 2010, the Board issued a further Dec
i-sion, Certification of Represent
ative, and N
otice to Show 
Cause in Cases 24
ŒCAŒ19151 and 24
ŒRCŒ8577, which 
is reported at 355 NLRB 
367
.  Thereafter, the Acting 
General Counsel filed 
an amended com
plaint in Case 24
ŒCAŒ10951, the Respondent filed an amended answer, 
and the Acting General Counsel filed a 
statement in su
p-port of 
the 
Motion for Summary J
udgment.
 The National Labor Relations Board has co
nsolidated 
these proceedings and delegated its auth
ority in both pr
o-ceedings to a three
-member panel.  
 Ruling on Motion for Summary Judgment
 The Respondent admits its refusal to bargain, but co
n-tests the validity of the Union
™s certification on the basis 
of its objections to the election in the representa
tion pr
o-ceeding.
 All representation issues raised by the Respondent 
were or could have been litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previously 
unavailable evidence, no
r does it allege any special ci
r-cumstances that would require the Board to reexamine 
the decision made in the represent
ation proceeding.  We 
therefore find that the R
espondent has not raised any 
representation issue that is properly litigable in this u
n-fai
r labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accor
d-ingly, we grant the Motion for Summary Judgment.
3 On the entire record, the Board makes the fo
llowing
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material t
imes, the Respondent, a U.S. Virgin I
s-
lands corporation, with an office and place of business in 
Davis Bay, St. Croix, U.S. Virgin Islands, has been e
n-gaged in the operation of a hotel and resort.
 During the 12
-month period preceding issuance of the 
compla
int, the Respondent, in conducting its bus
iness 
operations described above, derived gross revenues in 
excess of $500,000, and purchased and received at its 
facility in Davis Bay, St. Croix, U.S. Virgin Islands, 
goods valued in excess of $50,000 d
irectly fr
om points 
outside the U.S. Virgin I
slands.
 We find that the Respondent is an employer e
ngaged 
in commerce within the mea
ning of Section 2(2), (6), and 
3 We also deny the Respondent
™s request that the complaint be
 di
s-missed and t
hat the Board award it attorneys
™ fees.
 356 NLRB No. 23
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 120 (7) of the Act, and that the Union, Our Virgin Islands 
Labor Union (OVILU), is a labor organization withi
n the 
meaning of Section 2(5) of the Act.
4 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the representation election held on October 
25, 2007, the Union was cert
ified on August 6, 2010, as 
the exclusive collective
-bargaining represent
ative of the 
employees in the following appropriate unit:
  All full time and regular part time employees, inclu
ding 
cooks, bartenders, housekeeping and laundry workers, 
receptionists, waiters, waitresses, and maintenance 
workers who are employed by the Emp
loyer at its faci
l-ity in St. Croix, USVI; but excluding all other emplo
y-ees, guards, and supervisors as d
efined in the Act.
  The Union continues to be the exclusive colle
ctive
-bargaining  representative of the unit employees under Se
c-tion 9(a) of the Act.
 B.  Refusal to Bargain
 About June 16, 2008, by electronic mail, the Union r
e-quested that the Respondent bargain collectively with it 
as the exclusive collective
-bargaining represent
ative of 
the unit.  Since about June 25, 2008, and contin
uing after 
the Uni
on™s certification, the Respondent has failed and 
refused to recognize and bargain with the U
nion as the 
exclusive collective
-bargaining representative of the unit.  
We find that this failure and refusal constitutes an unla
w-ful failure and refusal to barga
in in viol
ation of Section 
8(a)(5) and (1) of the Act.  
 CONCLUSION O
F LAW By failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-bargaining repr
e-sentative of the unit employees, the Respondent has e
n-gaged in unfair lab
or practices affecting commerce wit
h-in the meaning of Section 8(a)(5) and (1) and Se
ction 
2(6) and (7) of the Act.
5   4 The Respondent
™s answer denies sufficient knowledge regarding 
the Union
™s status as a labor organization and the appropriateness of the 
certified unit.  In the underlying representation proceeding, the R
e-spondent s
tipulated that the unit was appropriate and did not challenge 
the Union
™s labor organization status.  Accordingly, we find that the 
Respondent
™s answer does not raise any issue warranting a hearing with 
respect to these allegations.  See 
All American Servi
ce & Supplies
, 340 
NLRB 239 fn. 2 (2003).
 5 In 
Howard Plating Industries
, 230 NLRB 178, 179
 (1977), the 
Board stated:
 Although an employer™s obligation to bargain is established 
as of the date of an election in which a majority of unit employees 
vote for u
nion representation, the Board has never held that a 
simple refusal to initiate collective
-bargaining negotiations pen
d-
ing final Board resolution of timely filed objections to the election 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to recogni
ze and bargain on request with the U
n-ion and, if an understanding is reached, to embody the 
understanding in a signed agreement. 
 To ensure that the employees are a
ccorded the services 
of their selected bargaining agent for the period provided 

by law, we s
hall construe the initial period of the certif
i-cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (
5th
 Cir. 1964),
 cert. 
denied 379 U.S. 817 (1964); and 
Burnett Construction 

Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10
th Cir. 1965). 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, J.S. Carambola, LLP, d/b/a Carambola 

Beach Resort, Davis 
Bay, St. Croix, U.S. Virgin Islands, 
its officers, agents, successors, and assigns, shall
 1. 
Cease and desist from
 (a) 
Failing and refusing to recognize and ba
rgain with 
Our Virgin Islands Labor Union (OVILU) as the excl
u-sive collective
-bargaining represen
tative of the emplo
y-ees in the bargaining unit.
 (b) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. 
Take the following affirmative action nece
ssary
 to 
effectuate the policies of the Act.
 (a)
 On request, recognize and ba
rgain with the Union 
as the exclusive representative of the employees in the 

following appropriate unit on terms and conditions of 

employment and, if an understanding is reached, e
mbody the understanding in a signed agreement:
  All full time and regular part time employees, inclu
ding 
cooks, bartenders, housekeeping and laundry workers, 

receptionists, waiters, waitresses, and maintenance 
workers who are employed by the Employer at its fa
cil-is a 
per se
 violation of Section 8(a)(5) and (1).  There must be a
d-
ditional evidence, drawn from the employer™s whole course of 
conduct, which proves that the refusal was made as part of a bad
- faith effort by the employer to avoid its bargaining obligation.
  No party has raised this issue, and we find it unnecessary to d
ecide in this 
case whether the unfair labor practice began on the date of 
the 
Respondent™s 
initial refusal to ba
rgain at the request of the Union, or at some point later in 
time.  It is undisputed that the Respondent has co
ntinued to refuse to bargain 
sinc
e the Union™s certification and we find that co
ntinuing refusal to be 
unlawful.  Regardless of the exact date on which R
espondent™s admitted 
refusal to bargain became unlawful, the remedy is the same.
                                                                                                                                                          CARAM
BOLA BEACH RESORT
 121 ity in St. Croix, USVI; but excluding all other emplo
y-ees, guards, and supervisors as defined in the Act.
  (b) 
Within 14 days after service by the Region, post at 
its facility in Davis Bay, St. Croix, U.S. Virgin Islands, 
copies of the attached notice m
arked 
ﬁAppendix.
ﬂ6  Cop-ies of the notice, on forms provided by the Regional D
i-rector for Region 24, after being signed by the Respon
d-ent
™s authorized representative, shall be posted by the 
Respondent and maintained for 60 co
nsecutive days in 
conspicuous pl
aces including all places where notices to 
employees are customarily posted.  In addition to phys
i-cal posting of paper notices, notices shall be distributed 
electronically, such as by email, pos
ting on an intranet or 
an internet site, and/or other electron
ic means, if the R
e-spondent customarily communicates with its e
mployees 
by such means.
7  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the
 pendency of these proceedings, the R
e-spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees em
ployed 
by the Respondent at any time since June 25, 2008.
 (c)
 Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respo
ndent has taken to 
comply.
 6 If this Order is enforced by a judgment of a United S
tates court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  7 For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-ing
, 356 NLRB No. 9 (2010), Member Hayes would not require ele
c-tronic distribution of the notice.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to p
ost and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these pro
tected 
activities.
  WE WILL NOT
 fail and refuse to recognize and ba
rgain 
with Our Virgin Islands Labor U
nion (OVILU) as the 
exclusive collective
-bargaining representative of the e
m-ployees in the bargaining unit.
 WE WILL NOT
 in any like or related manner in
terfere 
with, restrain, or coerce you in the e
xercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, on request, recognize and bargain with the 
Union and put in writing and sign any agreement reached 

on terms and conditions of employment fo
r our emplo
y-ees in the following bargaining unit:
  All full time and regular part time employees, inclu
ding 
cooks, bartenders, housekeeping and laundry workers, 
receptionists, waiters, waitresses, and maintenance 
workers who are employed by us at our facil
ity in St. 
Croix, USVI; but excluding all other employees, 
guards, and supervisors as defined in the Act.
 J.S.
 CARAMBOLA
, LLP,
 D/B/A CARAMBOLA 
BEACH 
RESORT
                                                             